 

Exhibit 10.2

Covia Holdings Corporation

3 Summit Park Drive, Suite 700

Independence, Ohio 44131

 

August 19, 2019

 

Mr. Richard A. Navarre

Covia Holdings Corporation

3 Summit Park Drive, Suite 700

Independence, Ohio 44131

 

Re:Chairman, President and CEO Appointment

 

Dear Rick:

 

On behalf of Covia Holdings Corporation (the “Company”), I am pleased to provide
you with this letter agreement setting forth the principal terms of the
compensation package to be provided to you by the Company for your services as
Chairman, President and Chief Executive Officer of the Company, which
appointment will be effective on September 1, 2019.

 

 

1.

Duties; Time Commitment.  During your service as Chairman, President and Chief
Executive Officer of the Company, you will be a full-time employee of the
Company reporting to the Board of Directors of the Company (the “Board”) and
having all of the duties and responsibilities that are commensurate with your
position.  Your job duties will be based from the Company’s corporate
headquarters in Independence, Ohio, and you also will be expected to travel
periodically for business purposes.  You will continue your service on the Board
and you will continue to serve as the Chairman of the Board, subject to any
limitations imposed by applicable law or the Company’s organizational
documents.  However, you will not be eligible to receive any cash retainers for
your continued service on the Board or any non-employee director equity grants
or other director compensation during your service as Chairman, President and
Chief Executive Officer (except as specifically provided
herein).  (Notwithstanding the foregoing, nothing herein or your employment with
the Company as Chairman, President and Chief Executive Officer will interfere
with the vesting of previously issued non-employee director equity grants.)  In
addition, so long as you are serving as President and Chief Executive Officer of
the Company, you may not serve on the Audit Committee of the Board or on any
other committee of the Board requiring “independence” within the meaning of the
rules of the Securities and Exchange Commission or the listing requirements of
the New York Stock Exchange.

 

 

2.

Base Salary.  The Company initially will pay you a base salary at the annual
rate of $1,050,000 in accordance with the usual payroll practices of the Company
and subject to all applicable withholdings and deductions, but at no time less
frequently than equal monthly payments.  Salaries for all employees are subject
to change as business conditions dictate, and your salary will be reviewed and
may be increased (but not decreased) periodically by the Board (or its
Compensation Committee).

 

 

3.

Short Term Incentive Plan (“STIP”).  Effective January 1, 2020, you will be
eligible for the Company’s STIP with an annual target of 115% of base salary
with a maximum potential of 230% of your base salary.

 

 

--------------------------------------------------------------------------------

 

 

4.

Signing Bonus & Success Bonus.  In lieu of your participation in the 2019 STIP,
you will receive a one-time $267,000 (gross) signing bonus payable on or before
September 30, 2019.  In consideration of this offer, you hereby agree to accept
a reduced “success bonus” in the gross amount of $200,000 for the CEO search and
placement, payable on or before September 30, 2019, in lieu of the $300,000
“success bonus” contemplated in Section 4 of your May 8, 2019 letter agreement
with the Company. The signing bonus and reduced success bonus will each be
subject to all applicable withholdings and deductions.

 

 

5.

Equity Matters.  On September 3, 2019, you will receive a one-time restricted
stock unit award with a grant date fair value of $1,000,000 under the Company’s
2018 Omnibus Incentive Plan pursuant to the terms and conditions of a restricted
stock unit award agreement in the form attached hereto as Exhibit A; with the
vesting schedule set at 0% on the first anniversary of the grant date, 66.6% on
the second anniversary of the grant date, and 33.4% on the third anniversary of
the grant date.  Beginning in 2020, you will be eligible to receive additional
equity and other long-term incentive awards under any applicable plan adopted by
the Company for which employees are generally eligible.  The level of your
participation in any such plan will target 300% of your annual base salary,
subject to all terms and conditions applicable to the plan and subject to the
sole discretion of the Board (or its Compensation Committee) from time to
time.  Notwithstanding anything to the contrary (including in the event of any
conflict between this letter agreement, on one hand, and any equity award
agreement or the plan that governs such equity award, on the other hand, in
which case this letter agreement shall control on the issue of retirement), if
you voluntarily terminate your employment with the Company as its President and
Chief Executive Officer on or after September 1, 2021 (and the Company does not
terminate you for “Cause,” as is defined in the Covia Executive Severance Plan),
you shall be deemed to have retired under the terms of any equity award (and the
plan that governs such equity award) granted to you on or after January 1, 2020
and while you were serving as the Company’s President and Chief Executive
Officer. Pursuant to the Company’s Stock Ownership and Holding Guidelines, as
Chairman, President and Chief Executive Officer, you will be required to hold
five times your base salary in Company stock.  You will have five years from
your appointment in which to satisfy the Guidelines.

 

 

6.

Business Expenses.  You will be reimbursed by the Company for reasonable
business expenses incurred in connection with the performance of your duties
hereunder in accordance with Company policies as in effect from time to
time.  All amounts payable under this paragraph will be reimbursed subject to
your presentation of reasonable substantiation and documentation as the Company
may specify from time to time and to the procedures set forth in the Company’s
expense reimbursement programs, as in effect at the time the expenses are
incurred and no later than the last day of your taxable year following the year
in which the expense was incurred.   

 

 

7.

Employee Benefits.  You will be immediately eligible to participate in all
health benefits, insurance programs, pension and retirement plans, executive
life insurance, non-qualified Deferred Compensation Plan, Covia Executive
Severance Plan and other employee welfare benefits plans maintained by the
Company for its employees generally in accordance with the terms thereof (and
subject to any applicable waiting periods or other eligibility
requirements).  You will be entitled to the use of a Company-provided automobile
during your tenure as Chairman, President and Chief Executive Officer, subject
to all applicable withholdings.  You will be entitled to annual paid time off
totaling 25 days per year with 10 days allowed for the remainder of
2019.  Notwithstanding anything to the contrary, if you voluntarily terminate
your employment with the Company as its President and Chief Executive Officer
after September 1, 2021 (and the Company does not terminate you for “Cause,” as
is defined in the Covia Executive Severance Plan), you shall be deemed to have
retired under the terms of any retirement plan or other plan covered by this
paragraph under which you were a participant on the last day of your employment

2

--------------------------------------------------------------------------------

 

 

as the Company’s President and Chief Executive Officer.  You acknowledge and
agree that you will remain subject to the Company’s code of conduct and other
written policies, as may be amended from time to time.

 

 

8.

Board Assignments.  The Board understands that you intend to maintain your
current director assignments at other companies.  This is acceptable provided
that (a) said assignments do not conflict with your ability to lead the Company
and/or conflict with your obligations to the Company and (b) you agree that you
will not take on any incremental commitments of this nature during the time you
are employed as Chairman, President and Chief Executive Officer of the Company.

 

 

9.

Indemnification; Directors’ and Officers’ Liability Insurance.  Your
Indemnification Agreement with the Company dated June 5, 2018 is incorporated
herein by reference and will remain in full force and effect in accordance with
all of the terms and conditions thereof, and the parties agree that such
Indemnification Agreement applies to your employment with the Company in the
capacity as Chairman, President and Chief Executive Officer.

 

 

10.

At-Will Employment.  Your employment with the Company will be “at-will” and may
be terminated by you or the Company at any time with or without notice for any
(or no) reason.  You will not have any contractual right to severance benefits
in connection with any termination of your service as Chairman, President and
Chief Executive Officer of the Company, except as may be otherwise determined by
the Board (or its Compensation Committee) in its sole discretion.

 

 

11.

Governing Law.  This letter agreement will be governed by, and construed under
and in accordance with, the internal laws of the State of Ohio, without regard
to the choice of law principles thereof, except that all matters related to any
equity awards granted to you will be governed by the internal laws of the State
of Delaware, without regard to the choice of law principles thereof.

 

 

12.

Entire Agreement.  This letter agreement constitutes the entire agreement
between you and the Company with respect to the subject matter hereof and
supersedes any and all prior agreements or understandings between you and the
Company with respect to the subject matter hereof, whether written or
oral.  This letter agreement may be amended or modified only by a written
instrument executed by you and the Company.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

3

--------------------------------------------------------------------------------

 

 

Rick, we are excited about your agreeing to serve the Company as Chairman,
President and Chief Executive Officer.  Please feel free to contact me if you
have any questions or concerns regarding your compensation package as outlined
above.  If this letter accurately reflects your understanding as to your
compensation package for serving as Chairman, President and Chief Executive
Officer of the Company, please sign and date one copy of this letter and return
the same to me for the Company’s records.

 

Very truly yours,

 

COVIA HOLDINGS CORPORATION

 

 

By:

/s/ Jean-Pierre Labroue

 

Name:

Jean-Pierre Labroue

 

Title:

Chairman of the Compensation Committee

 

 

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my employment as Chairman, President and Chief
Executive Officer of the Company, and I hereby confirm my agreement to the same.

 

 

Dated:  August 19, 2019

 

/s/ Richard A. Navarre

 

 

     Richard A. Navarre

 

 

 

 

Signature Page to Letter Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

COVIA HOLDINGS CORPORATION 2018 OMNIBUS INCENTIVE PLAN

 

*  *  *  *  *

 

Participant:  Richard A. Navarre

 

Grant Date: September 3, 2019

 

Number of Restricted Stock Units Granted: [●]

 

*  *  *  *  *

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Covia Holdings
Corporation, a corporation organized in the State of Delaware (the “Company”),
and the Participant specified above.

 

WHEREAS, the Company adopted the Covia Holdings Corporation 2018 Omnibus
Incentive Plan (as in effect and as amended from time to time, the “Plan”),
which is administered by the Compensation Committee of the Board of Directors of
the Company; and

 

WHEREAS, it has been determined to be in the best interests of the Company to
grant the Restricted Stock Units (“RSUs”) provided herein to the Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1.Incorporation By Reference; Plan Document Receipt.  This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to this Agreement
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth
herein.  Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan.  The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content.  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.

2.Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of RSUs specified
above.  Except as otherwise provided by the Plan, the Participant agrees and
understands that nothing contained

A-1

--------------------------------------------------------------------------------

 

in this Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason, and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of the shares
of Common Stock underlying the RSUs, except as otherwise specifically provided
for in the Plan or this Agreement.  

3.Vesting.

(a)General.  Subject to the provisions of Sections 3(b), 3(c), 3(d) and 3(e)
hereof, the RSUs subject to this Agreement shall become vested as follows (each
a “Vesting Date”), provided that the Participant has not incurred a Termination
prior to each such Vesting Date:  

Vesting Date

Cumulative Percentage of RSUs Vested

First Anniversary of Date of Grant

0.0%

Second Anniversary of Date of Grant

66.6%

Third Anniversary of Date of Grant

33.4%

 

There shall be no proportionate or partial vesting in the periods prior to each
Vesting Date and all vesting shall occur only on the appropriate Vesting Date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable Vesting Date.  If the foregoing schedule would
produce fractional RSUs, the number of RSUs that vest shall be rounded down to
the nearest whole RSU and the fractional RSUs will be accumulated so that the
resulting whole RSU will be included in the number of RSUs that become vested on
the last Vesting Date.

 

(b)Death or Disability.  Notwithstanding any provision herein to the contrary,
if the Participant incurs a Termination prior to the final Vesting Date as a
result of death or Disability (as defined below), then any RSUs that would have
vested under Section 3(a) above during the one-year period following the date of
death or Disability shall become vested upon the date of death or such
Disability.  For purposes of this Agreement, “Disability” shall mean the
Participant becoming disabled within the meaning of the Company’s long‑term
disability plan applicable to the Participant.

(c)Retirement.  Notwithstanding any provision herein to the contrary, if the
Participant incurs a Termination on account of Retirement (as defined below)
prior to the final Vesting Date, then the RSUs shall continue to vest as
provided in Section 3(a) above during the one-year period following the
Participant’s Retirement as if the Participant had not incurred a
Termination.  Any RSUs that do not become vested in accordance with the
immediately preceding sentence shall be immediately forfeited upon the
Participant’s Retirement.  For purpose of this Agreement, “Retirement” means the
Participant’s voluntary Termination other than for Cause, after attaining age
fifty-five (55) and providing at least ten years of service to the Company or
any of its Subsidiaries.  

2

--------------------------------------------------------------------------------

 

(d)Change in Control.  

(i)In the event a Change in Control (as defined below) occurs before the RSUs
become fully vested and the Participant remains in the continuous employ or
service of the Company or any of its Subsidiaries on the date of such Change in
Control, then the RSUs will become fully vested on the date of the Change in
Control (the “Change in Control Date”). For purposes of this Agreement, the term
“Change in Control” shall mean as such term is defined in the Plan, except that
a Change in Control shall not be deemed to have occurred for purposes of this
Agreement unless the event constituting the Change in Control constitutes a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company, within the meaning of
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
its corresponding regulations.   For the avoidance of doubt, if the Change in
Control does not constitute a permitted change in control event under section
409A of the Code, then the RSUs shall not vest on the occurrence of the Change
in Control.  Notwithstanding the foregoing, if the RSUs do not constitute
“deferred compensation” under Section 409A of the Code, the Company may provide
that a Replacement Award (as defined below) is provided to the Participant in
accordance with Section 3(d)(ii) to continue, replace or assume the RSUs covered
by this Agreement in the event of a Change in Control (the “Replaced Award”).

(ii)For purposes of this Agreement, a “Replacement Award” means an award (A) of
the same type (e.g., time-based restricted stock units) as the Replaced Award,
(B) that has a value at least equal to the value of the Replaced Award, (C) that
relates to publicly traded equity securities of the Company or its successor in
the Change in Control or an Affiliate of the Company or its successor following
the Change in Control, (D) if the Participant holding the Replaced Award is
subject to U.S. federal income tax under the Code, the tax consequences of which
to such Participant under the Code are not less favorable to such Participant
than the tax consequences of the Replaced Award, and (E) the other terms and
conditions of which are not less favorable to the Participant holding the
Replaced Award than the terms and conditions of the Replaced Award (including
the provisions that would apply in the event of a subsequent Change in
Control).  A Replacement Award may be granted only to the extent it does not
result in the Replaced Award or Replacement Award failing to comply with or be
exempt from Section 409A of the Code.  Without limiting the generality of the
foregoing, the Replacement Award may take the form of a continuation of the
Replaced Award if the requirements of the two preceding sentences are
satisfied.  The determination of whether the conditions of this Section 3(d)(ii)
are satisfied will be made by the Committee, as constituted immediately before
the Change in Control, in its sole discretion.

(iii)If, after receiving a Replacement Award, the Participant experiences an
involuntary Termination by the Company or one of its Subsidiaries (or any of
their successors (as applicable, the “Successor”)) without Cause or a voluntary
Termination by the Participant for Good Reason, in each case within a period of
two years after the Change in Control and during the remaining vesting period
for the Replacement Award, the Replacement Award shall become fully vested with
respect to the time-based restricted stock units covered by such Replacement
Award upon such Termination.  For the avoidance of doubt, a Replacement Award
will remain subject to the vesting terms and conditions set forth in Sections
3(b) and 3(c), including vesting upon Termination on account of death,
Disability or Retirement, if applicable.  For purposes of this

3

--------------------------------------------------------------------------------

 

Agreement, the term “Good Reason” shall have the meaning given to that term in
any written employment agreement, offer letter, severance agreement or severance
plan between the Company or its Affiliates and the Participant, or if no such
agreement exists or if such term is not defined therein: (A) a material
reduction in the nature or scope of responsibilities, authorities, reporting
relationship, responsibilities or duties of the Participant attached to the
Participant’s position held immediately prior to the Change in Control; (B) a
change of more than fifty (50) miles in the location of the Participant’s
principal office immediately prior to the Change in Control; or (C) a material
reduction in the Participant’s base salary or target annual bonus opportunity
upon or after the Change in Control; provided, that no later than thirty (30)
days following an event constituting Good Reason, the Participant gives notice
to the Company or the Successor following the Change in Control of the
occurrence of such event and such entity fails to cure the event within thirty
(30) days of receipt of such notice.  The Committee shall have the sole
discretion to determine whether Good Reason exists for purposes of this Section
3(d), and its determination shall be final.  If the Participant does not
experience a voluntary Termination for Good Reason within ninety (90) days after
the first occurrence of the event constituting Good Reason, then the Participant
will be deemed to have waived his or her right to a Termination for Good Reason
under this Agreement.

(e)Leave of Absence.  With respect to this Agreement, the Company may, in its
sole discretion, determine that if the Participant is on a leave of absence for
any reason, the Participant will be considered to still be in the employ of, or
providing services to, the Company, provided that rights to the RSUs during a
leave of absence may be limited to the extent to which those rights were earned
or vested when the leave of absence began, and provided further, that no
“separation from service” has occurred, as such term is defined in Section 409A.

(f)Forfeiture.  Except as otherwise provided herein, all unvested RSUs shall be
immediately forfeited upon the Participant’s Termination for any reason.
Notwithstanding any provision of this Agreement to the contrary, all unvested
RSUs (including any RSUs that may have vested but not been delivered pursuant to
Section 4) shall also be immediately forfeited upon the Participant’s violation
of any provision set forth in Section 7, as determined by the Company.

4.Delivery of Shares.  The Participant will receive the number of shares of
Common Stock that correspond to the number of RSUs that become vested under
Section 3, as soon as reasonably practicable following (but no later than thirty
(30) days following) the earliest to occur of the: (i) applicable Vesting Date;
(ii) Participant’s Termination on account of death, Disability or Retirement, or
(iii) Change in Control Date.  For purposes of clarity, if any RSUs become
vested pursuant to Section 3(c) above as a result of Termination on account of
Retirement, if such Termination does not constitute a “separation from service”
within the meaning of Section 409A of the Code, then the shares of Common Stock
that correspond to the number of RSUs that become vested will not be issued or
transferred until the Participant’s separation from service.

5.Dividends; Rights as Stockholder.  

(a)Dividends.  Cash dividends on shares of Common Stock issuable hereunder shall
be credited to a dividend book entry account on behalf of the Participant with
respect to each RSU granted to the Participant, provided that such cash
dividends shall not be deemed to be reinvested in shares of Common Stock and
shall be held uninvested and without interest and paid in cash at the same time
that the shares of Common Stock underlying the RSUs are delivered to

4

--------------------------------------------------------------------------------

 

the Participant in accordance with the provisions hereof.  Stock dividends on
shares of Common Stock shall be credited to a dividend book entry account on
behalf of the Participant with respect to each RSU granted to the Participant,
provided that such stock dividends shall be paid in shares of Common Stock at
the same time that the shares of Common Stock underlying the RSUs are delivered
to the Participant in accordance with the provisions hereof.  For purposes of
clarity, if the RSUs are forfeited by the Participant pursuant to the terms of
this Agreement, then the Participant shall also forfeit the cash dividends and
stock dividends set forth in this Section 5, if any, accrued with respect to
such forfeited RSU.  

(b)Rights as Stockholder.  Except as otherwise provided herein, the Participant
shall have no rights of ownership in and no right to vote the shares of Common
Stock covered by any RSU until the date on which the shares of Common Stock
covered by the RSUs are issued or transferred to the Participant pursuant to
Section 4 above.

6.Non-Transferability.  No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in respect of vested RSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.

7.Restrictive Covenants.  As consideration for the award of RSUs in this
Agreement, the Participant agrees to following restrictive covenants:

(a)Non-Solicitation.  During the Participant’s employment or service with the
Company, its Subsidiaries or its Affiliates (the “Entities”) and for a period of
one year after the termination of such employment or service for any reason, the
Participant hereby agrees that the Participant will not, unless acting with the
prior written consent of the Entities, directly or indirectly, (i) solicit or
divert business from, or attempt to convert any client, account or customer of
the Entities, with whom the Participant had contact or made contact, or about
whom the Participant obtained confidential information or trade secrets, within
the course of the Participant’s employment with the Entities within the twenty
four (24) month period immediately preceding the termination of the
Participant’s employment, for the purpose of performing or supervising the
performance of competing services, or (ii) solicit any employee of the Entities
or any person who has been an employee of the Entities on or at any time during
the twelve (12) months immediately preceding the termination of the
Participant’s employment.  Nothing in this Agreement prohibits the Participant
from hiring an individual who responds to a job posting made available to the
general public so long as the Participant does not solicit or otherwise initiate
such contact during the one year following termination of the Participant’s
employment.

(b)Confidential Information. The Participant recognizes and acknowledges that,
by reason of the Participant’s relationship to the Entities, the Participant has
had and will continue to have access to confidential information of the
Entities, including, without limitation, information and knowledge pertaining to
products and services offered, innovations, designs, ideas, plans, trade
secrets, proprietary information, distribution and sales methods and systems,
sales and profit figures, customer and client lists, and relationships between
the entities (“Confidential Information”). The Participant acknowledges that
such Confidential Information is a valuable and unique asset and covenants that,
except as permitted in Section 7(d), the Participant

5

--------------------------------------------------------------------------------

 

will not, either during or after the Participant’s employment with or provision
of service to the Entities disclose or use any such Confidential Information to
any person for any reason whatsoever without the prior written authorization of
the Company; unless such information is in the public domain through no fault of
the Participant or except as may be required by law.

(c)Non-Disparagement.  Except as provided in Section 7(d), the Participant
hereby agrees that, in communications with persons other than the Entities, the
Participant shall not make any negative comments or disparaging remarks, in
writing, orally or electronically, about any of the Entities or their respective
directors, officers, products and/or services.  Notwithstanding the foregoing,
this Section shall not be construed to prohibit or restrain any criticism or
other statements made in communications exclusively between or among the
Entities or their respective employees, agents or representatives to the extent
such communications or statements are made in the ordinary course of business or
in the discharge by the Participant of the Participant’s duties and
responsibilities on behalf of the Entities. The obligations of the Participant
under this Section shall continue after the termination of the Participant’s
employment with or provision of service to the Entities.

(d)Reports to Government Entities.  Nothing in this Agreement restricts or
prohibits the Participant from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation.  However, to the
maximum extent permitted by law, the Participant hereby waives the Participant’s
right to receive any individual monetary relief from the Entities resulting from
such claims or conduct, regardless of whether the Participant or another party
has filed them, and in the event the Participant obtains such monetary relief,
the Entities will be entitled to an offset against the award underlying this
Agreement.  This Agreement does not limit the Participant’s right to receive an
award from any Regulator that provides awards for providing information relating
to a potential violation of law.  The Participant does not need the prior
authorization of the Company to engage in conduct protected by this Section, and
the Participant does not need to notify the Company that the Participant has
engaged in such conduct.  The Participant is hereby notified that federal law
provides criminal and civil immunity to federal and state claims for trade
secret misappropriation to individuals who disclose a trade secret to their
attorney, a court, or a government official in certain, confidential
circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2),
related to the reporting or investigation of a suspected violation of the law,
or in connection with a lawsuit for retaliation for reporting a suspected
violation of the law.  Pursuant to the Defend Trade Secrets Act of 2016, the
Participant will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of the trade secrets of any of the
Entities that is made by the Participant (i) in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney,
and solely for the purpose of reporting or investigating a suspected violation
of law, or (ii) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

6

--------------------------------------------------------------------------------

 

(e)Equitable Remedies.   The restrictions contained in this Section 7 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Participant to be reasonable for such purpose.  The
Participant agrees that any breach of the restrictions is likely to cause the
Entities substantial and irrevocable damage which is difficult to
measure.  Therefore, in the event of any such breach or threatened breach, the
Participant agrees that the Company, in addition to such other remedies which
may be available, shall have the right to obtain an injunction from a court
restraining such a breach or threatened breach and the right to specific
performance of the provisions of this Agreement without the necessity of showing
any actual damages or that money damages would not afford an adequate remedy,
and without the necessity of posting any bond or other security. The Participant
hereby waives the adequacy of a remedy at law as a defense to such relief.

8.Company Recoupment of Awards.  This Agreement is subject to any written
recoupment policies of the Company and any right or obligation the Company may
have regarding the clawback of “incentive-based compensation” under Section 10D
of the Exchange Act and any applicable rules and regulations promulgated
thereunder from time to time by the U.S. Securities and Exchange
Commission.  Any such policy or right or obligation may subject this Agreement
and any amounts paid or realized with respect to this Agreement made pursuant to
this Agreement to reduction, cancelation, forfeiture or recoupment if certain
specified events or wrongful conduct occur.

9.Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof, except to the extent Delaware state law is preempted
by federal law.  The obligation of the Company to sell and deliver Common Stock
hereunder is subject to applicable laws and to the approval of any governmental
authority required in connection with the authorization, issuance, sale, or
delivery of such Common Stock.

10.Withholding of Tax.  The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement.  Unless otherwise
determined by the Committee or if the Participant pays the withholding tax
obligation in cash, any withholding tax obligation with regard to the
Participant will be satisfied by reducing the amount of cash or shares of Common
Stock otherwise deliverable to the Participant hereunder by an amount necessary
to cover the applicable withholding taxes.

11.Securities Representations.  This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant.  The Participant hereby acknowledges, represents and warrants
that:

7

--------------------------------------------------------------------------------

 

(a)The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 11.

(b)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).

(c)If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of Common Stock issuable hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.

12.Entire Agreement; Amendment.  This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter.  Notwithstanding the immediately preceding sentence, this
Agreement shall not supersede any prior agreements between the parties
containing restrictive covenants (including but not limited to confidentiality
and noncompetition covenants) and any such restrictive covenants shall continue
in full force and effect.  If applicable, any inconsistency between the
restrictive covenants set forth in this Agreement and any other agreement shall
be interpreted to provide the maximum level of enforceability and protection to
the Company. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan.  

13.Notices.  Any notice hereunder by the Participant shall be given to the
Company or the Committee in writing and such notice shall be deemed duly given
only upon receipt thereof by the General Counsel of the Company.  Any notice
hereunder by the Company or the Committee shall be given to the Participant in
writing and such notice shall be deemed duly given only upon receipt thereof at
such address as the Participant may have on file with the Company.  Any person
entitled to notice hereunder may waive such notice in writing.

14.No Right to Employment.  Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee.  Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.

15.Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business

8

--------------------------------------------------------------------------------

 

purposes (including, without limitation, the administration of the Plan and the
Company’s obligation to comply with any reporting or other requirements imposed
upon the Company by or under any applicable statute or regulation).  This
authorization and consent is freely given by the Participant.

16.Compliance with Laws.  The Company shall make reasonable efforts to comply
with all applicable requirements of any foreign and U.S. federal and state
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law, rule
regulation or exchange requirement applicable thereto; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue the RSUs or any shares of Common Stock pursuant
to this Agreement if any such issuance would violate any such requirements.  As
a condition to the settlement of the RSUs, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation.

17.Compliance With Section 409A of the Code.  To the extent applicable, it is
intended that this Agreement and the Plan comply with, or be exempt from, the
provisions of Section 409A of the Code.  This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause this Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force or effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by the Company without the consent of the
Participant).  Any reference in this Agreement to Section 409A of the Code will
also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.  Notwithstanding the foregoing, if the
RSUs constitute “deferred compensation” under Section 409A of the Code and the
RSUs become vested and settled upon the Participant’s Termination, payment with
respect to the RSUs shall be delayed for a period of six (6) months after the
Participant’s Termination if the Participant is a “specified employee” as
defined under Section 409A of the Code and if required pursuant to Section 409A
of the Code.  If payment is delayed, the RSUs shall be settled and paid within
thirty (30) days after the date that is six (6) months following the
Participant’s Termination.  Payments with respect to the RSUs may only be paid
in a manner and upon an event permitted by Section 409A of the Code, and each
payment shall be treated as a separate payment, and the right to a series of
installment payments under the RSUs shall be treated as a right to a series of
separate payments.  In no event shall the Participant, directly or indirectly,
designate the calendar year of payment.  

18.Binding Agreement; Assignment.  This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns.  The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

19.Headings.  The titles and headings of the various Sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

9

--------------------------------------------------------------------------------

 

20.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

21.Further Assurances.  Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

22.Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

23.Acquired Rights.  The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary
or bonus compensation and shall not be considered as part of such salary or
bonus compensation in the event of severance, redundancy or resignation or for
purposes of any employee benefit plans.  

24.Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Participant’s participation in the Plan,
or future awards that may be granted under the Plan, by electronic means or
request the Participant’s consent to participate in the Plan by electronic
means.  The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

25.Data Privacy.  The Participant explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data by and among, as applicable, the Company and its Subsidiaries, for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.  The Participant hereby understands
that the Company and its Subsidiaries hold (but only process or transfer to the
extent required or permitted by local law) the following personal information
about the Participant: the Participant’s name, home address, email address and
telephone number, date of birth, social insurance number, passport number or
other identification number, salary, nationality, job title, any shares of
Common Stock or directorships held in the Company, details of all RSUs or any
other entitlement to shares Common Stock awarded, canceled, purchased,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Plan (“Data”).  The
Participant hereby understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country or

10

--------------------------------------------------------------------------------

 

elsewhere (including countries outside of the European Economic Area such as the
United States of America), and that the recipient’s country may have different
data privacy laws and protections than the Participant’s country.  The
Participant hereby understands that the Participant may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative.  The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any shares acquired upon vesting of
the RSUs.  The Participant hereby understands that Data will be held only as
long as is necessary to implement, administer and manage the Participant’s
participation in the Plan and in accordance with local law.  The Participant
hereby understands that the Participant may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative.  The Participant hereby understands, however, that
refusing or withdrawing the Participant’s consent may affect the Participant’s
ability to participate in the Plan.  For more information on the consequences of
the Participant’s refusal to consent or withdrawal of consent, the Participant
hereby understands that the Participant may contact the Participant’s local
human resources representative.

 




11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

COVIA HOLDINGS CORPORATION

 

 

 

By:

 

 

Name:  

 

Title:  

 

 

 

PARTICIPANT

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12